UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):Sept. 7, 2011 Northumberland Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 333-165373 98-0628594 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification Number) 701 N. Green Valley Pkwy, #200-258, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 335-0356 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 7, 2011, the corporation filed a Certificate of Change with the Nevada Secretary of State amending the corporations Articles of Incorporation to increase the authorized shares of the corporation to 2,000,000,000 shares with a par value of $0.001.There were no other changes to the Articles as a result of this Certificate of Change. Exhibits No.Exhibits 3Certificate of Change SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly cause this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated Sept. 16, 2011 Northumberland Resources, Inc. By: /s/ Fortunato Villamagna Fortunato Villamagna, President EXHIBIT INDEX No.Exhibits 3Certificate of Change
